Exhibit 10.2

THIRD AMENDMENT OF TERM LOAN AGREEMENT

THIS THIRD AMENDMENT OF TERM LOAN AGREEMENT (this “Amendment”) is entered this
17th day of August, 2007 by and among WCI COMMUNITIES, INC., a Delaware
corporation, as Borrower, KEYBANK NATIONAL ASSOCIATION, a national banking
association, having its principal place of business at 127 Public Square
Cleveland, OH 44114, as administrative agent (“Administrative Agent”) for the
financial institutions listed on the signature pages hereto and the other
financial institutions from time to time party to the Term Loan Agreement, as
hereinafter defined (collectively referred to herein as the “Lenders”) and
KEYBANC CAPITAL MARKETS, a division of KeyBank National Association, as Co-Lead
Arranger and Sole Book Arranger, and WACHOVIA CAPITAL MARKETS, LLC, as Co-Lead
Arranger.

RECITALS:

WHEREAS, Administrative Agent, Lenders and Borrower entered into that certain
Senior Term Loan Agreement dated as of December 23, 2005, as amended by First
Amendment of Term Loan Agreement dated as of June 30, 2006, and by Second
Amendment of Term Loan Agreement dated April 5, 2007 (as so amended, the “Term
Loan Agreement”): all capitalized terms not otherwise defined herein shall have
the meanings set forth in the Term Loan Agreement;

WHEREAS, subsequent to the original closing of the Term Loan Agreement, Borrower
entered into that certain Senior Unsecured Revolving Credit Agreement, dated as
of June 13, 2006 by and among WCI Communities, Inc., as Borrower, Bank of
America, N.A., as Administrative Agent, SwingLine Lender, and L/C Issuer, and
the other lender parties from time to time party thereto, together with Wachovia
Bank, N.A., as syndication Agent and Banc of America Securities LLC, Wachovia
Capital Markets, LLC and RBS Securities Corporation, as joint lead arrangers and
joint book managers, as amended by First Amendment to Credit Agreement dated
April 5, 2007, and by Second Amendment to Credit Agreement of even date herewith
(as so amended, the “Bank of America Credit Facility”);

WHEREAS, Borrower has requested that Lenders waive certain Events of Default
under the Term Loan Agreement and modify certain provisions contained in the
Term Loan Agreement;

WHEREAS, Borrower has requested that Administrative Agent and Lenders modify
certain terms and covenants of the Term Loan Agreement such that the Borrower
may maintain administrative and operational management consistencies as between
the governing provisions of the Term Loan Agreement and the Bank of America
Credit Facility; and

WHEREAS, Administrative Agent, Lenders and Borrower have agreed to enter into
this Amendment to so modify the Term Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

  1. Amendments to the Credit Agreement.

(a) Section 1.01 is hereby amended to delete the definition of “Permitted Stock
Purchases” in its entirety.



--------------------------------------------------------------------------------

(b) Section 1.01 is hereby amended to add the following definitions in the
appropriate alphabetical order:

“Acceptable Appraisal” means an appraisal commissioned by and addressed to
Administrative Agent (reasonably acceptable to Administrative Agent as to form,
assumptions, substance, and appraisal date), prepared by a qualified
professional appraiser acceptable to Administrative Agent, and complying in all
material respects with the requirements of the Federal Financial Institutions
Reform, Recovery and Enforcement Act of 1989.

“Appraised Value” means, with respect to any Property or any portion thereof,
the “as is” appraised value of such Property or portion thereof set forth in the
most-recent Acceptable Appraisal obtained by Administrative Agent pursuant to
the Loan Documents. The Appraised Value of (a) a Property shall be adjusted to
take into account any portion that has been sold or otherwise transferred, and
(b) a portion of a Property (including Developed Lots, Developed Parcels, Units,
and Tower Units) shall be calculated based upon the Acceptable Appraisal for
such Property and allocated to such portion of such Property by Borrower based
upon a reasonable methodology approved by Administrative Agent.

“Bronxville, New York Project” means the fifty-four (54) Tower Unit development
located north of New York City.

“Excluded Properties” means Properties owned by a member of the Consolidated
Group that are subject to Liens otherwise permitted hereunder securing
Indebtedness otherwise permitted hereunder to the extent that such Indebtedness
does not permit such member of the Consolidated Group to grant a Lien in favor
of Collateral Agent, for the benefit of the Lenders and the lenders that are
party to the Revolving Credit Agreement.

“Mortgages” has the meaning set forth in Section 6.14(c).

“Mortgaged Properties” means the “Mortgaged Property” defined in the Mortgages.

“Proposed Slate” means the following slate of directors presented by Borrower to
its shareholders for election on or before September 15, 2007: (i) three
(3) members from Borrower’s existing board, (ii) three (3) members designated by
Carl Icahn and certain of his affiliates (the “Icahn Group”), and (iii) three
(3) members comprised of any independent directors mutually agreed upon by the
Borrower’s existing Board and the Icahn Group or any member designated by the
other large existing shareholders (other than the Icahn Group), and (x) in the
case of the foregoing clause (i), in the event any one or more of the three
(3) members from Borrower’s existing board ceases to be a director, any
replacement director(s) approved by a majority of the remaining members from
Borrower’s existing board (and any replacement director(s) pursuant to this
clause (x)); (y) in the case of the foregoing clause (ii), in the event any one
or more of the three (3) members designated by the Icahn Group ceases to be a
director, any replacement director(s) approved by a majority of the remaining
members designated by the Icahn Group (and any replacement director(s) pursuant
to this clause (y)); and (z) in the case of the foregoing clause (iii), in the
event any one or more of the three (3) members

 

2



--------------------------------------------------------------------------------

designated by the other large existing shareholders (other than the Icahn Group)
or mutually agreed upon by the Borrower’s existing Board and the Icahn Group
ceases to be a director, any replacement director(s) approved by a majority of
the members designated by the Icahn Group (or any replacements thereof) and a
majority of the members (or any replacements thereof) from Borrower’s existing
board.

“Third Amendment” means the Third Amendment of Term Loan Agreement dated as of
the Third Amendment Effective Date, executed by Borrower, KeyBank National
Association, as Administrative Agent, and the other Lenders party thereto,
KeyBanc Capital Markets, a division of KeyBank National Association, as Co-Lead
Arranger and Sole Book Arranger, and Wachovia Capital Markets, LLC, as Co-Lead
Arranger.

“Third Amendment Effective Date” means August 17, 2007.

“Tower Unsold Unit” means a Tower Unit for which a Housing Purchase Contract has
not been entered into.

(c) Section 1.01 is hereby amended to delete the definition of “Applicable Rate”
in its entirety and replace such definition with the following:

“Applicable Rate” means, (i) for any LIBOR Rate Loan, three hundred and fifty
basis points plus the applicable LIBOR Rate, or (ii) for any Base Rate Loan, one
hundred fifty basis points plus the Base Rate.

(d) Section 1.01 is hereby amended to delete the definition of “Borrowing Base”
in its entirety and replace such definition with the following:

“Borrowing Base” means, as of any date of determination, the sum of the
following assets which shall not be encumbered by any Lien, except for Customary
Permitted Liens and as provided in subparagraph (g) below:

(a) Unrestricted Cash. One hundred percent (100%) of Unrestricted Cash in excess
of $10,000,000, provided that the maximum amount of availability includable in
the Borrowing Base for Unrestricted Cash shall be $300,000,000; plus

(b) Tower Construction Projects. With respect to a Tower Construction Project
owned by a Loan Party and financed under this Agreement, one hundred percent
(100%) of the Adjusted Project Costs incurred by such Loan Party with respect
thereto, provided that the Adjusted Project Costs shall be excluded from
computation in the Borrowing Base under this subparagraph (b) on the date which
is ninety (90) days from the Tower Completion Date for such Tower Construction
Project; furthermore, the maximum amount of availability includable in the
Borrowing Base amount under this subparagraph (b) shall not exceed eighty
percent (80%) of the Project Costs for such Tower Construction Project; plus

(c) Sold Units. With respect to Units or Tower Units owned by a Loan Party
subject to Housing Purchase Contracts (but not yet closed), ninety percent
(90%) of the difference between (i) the Unit Costs or Tower Unit Costs, as
applicable, incurred by a

 

3



--------------------------------------------------------------------------------

Loan Party with respect thereto, and (ii) the aggregate amount of all Customer
Deposit Liabilities held pursuant to each such Housing Purchase Contract which
may be applied to the Unit Costs or Tower Unit Cost, as applicable; provided
that any such Tower Units shall be excluded from computation in the Borrowing
Base under this subparagraph (c) on the date which is one hundred and eighty
(180) days from the Tower Completion Date for such Tower Units; furthermore, the
maximum amount of availability includable in the Borrowing Base amount under
this subparagraph (c) attributable to Tower Units shall not exceed ninety
percent (90%) of the sales price under the Housing Purchase Contracts for such
Tower Units; plus

(d) Unsold Units. With respect to Unsold Units and Tower Unsold Units owned by a
Loan Party, sixty-five percent (65%) of the Unit Costs or Tower Unit Costs, as
applicable, incurred by a Loan Party with respect thereto; provided that Unsold
Units and Tower Unsold Units shall be excluded from computation in the Borrowing
Base under this subparagraph (d) on and after that date which is one (1) year
from the date of the issuance of a certificate of occupancy for each such Unsold
Unit or Tower Unsold Unit; plus

(e) Finished Land Inventory and Land Development in Process. Sixty percent
(60%) of the sum of (i) Finished Land Inventory Book Value owned by a Loan
Party, (ii) the Developed Lot Costs and the Developed Parcel Costs of
improvements made by a Loan Party to Developable Land and Developed Parcels not
covered by (b), (c), or (d), above, and (iii) the Developable Land Book Value of
the Developable Land subject to the improvements described in clause (ii);
provided that there shall be excluded from this subparagraph (e) Developed Lots
that are included within the Borrowing Base under any other category set forth
herein and that the maximum amount of availability includable in the Borrowing
Base for Developed Parcels shall not exceed thirty (30%) of the Borrowing Base;
plus

(f) Amenities. With respect to Amenities owned by a Loan Party and operated as
Equity Clubs and Non-Equity Clubs, thirty-five percent (35%) of the difference
of the actual cost of the Amenities less the portion of such costs allocated on
a pro rata basis to sold memberships and sold marina slips; and with respect to
Operating Amenities, thirty-five percent (35%) of the cost basis thereof;
provided that the maximum amount of availability includable in the Borrowing
Base amount under this category shall not exceed ten percent (10%) of the
Borrowing Base; plus

(g) Unimproved Developable Land. With respect to Developable Land owned by a
Loan Party where improvements have not commenced and which is not covered by any
other category in the Borrowing Base, thirty-five (35%) of the difference of
(i) Developable Land Book Value, minus (ii) the amount of CDD Obligations and
Permitted Mortgages applicable to such Developable Land; provided that the
maximum amount of availability includable in the Borrowing Base amount under
this category shall not exceed ten percent (10%) of the Borrowing Base;

provided, however, that:

(i) the cost basis for any Borrowing Base asset shall not exceed its net
realizable value determined in accordance with GAAP and with respect to any
Borrowing Base category on a Project basis as to such category;

 

4



--------------------------------------------------------------------------------

(ii) for purposes of the cost calculations in the Borrowing Base, capitalized
costs such as interest expenses and Taxes shall be included and capitalized cost
such as corporate general and administrative costs and marketing costs shall be
excluded;

(iii) if Administrative Agent has an Acceptable Appraisal with respect to a
Property (or any portion thereof) that is included in the Borrowing Base, then
the amount of availability includable in the Borrowing Base amount attributable
to such Property (or portion thereof) shall be equal to the lesser of (A) the
amounts calculated as set forth above, and (B) the amounts that would be
calculated as set forth above using the Appraised Value of such Property (or
portion thereof) instead of Adjusted Project Costs, Unit Costs, Tower Unit
Costs, Finished Land Inventory Book Value, actual costs, Developed Lot Costs,
the Developed Parcel Costs, or Developable Land Book Value, as applicable;

(iv) Tower Construction Projects, Tower Units and Tower Unsold Units owned by a
Loan Party and financed by Tower Construction Loans shall not be included in the
Borrowing Base until such time as they are no longer subject to any Liens (other
than Customary Permitted Liens);

(v) a Tower Construction Project shall not be included in the Borrowing Base
unless such Tower Construction Project complies with the requirements set forth
in Section 8.02;

(vi) except for the Bronxville, New York Project, no Tower Construction Projects
shall be included in the Borrowing Base unless such Tower Construction Project
was included in the Borrowing Base prior to the Third Amendment Effective Date;
and

(vii) no Property shall be included in the Borrowing Base (A) after the date
that is sixty (60) days after the Third Amendment Effective Date (provided that
to the extent that Borrower is diligently pursuing same, Collateral Agent may,
in its discretion, extend such sixty (60) day period up to one hundred twenty
(120) days after the Third Amendment Effective Date) unless the applicable Loan
Party shall have executed a Mortgage covering such Property and (B) after the
date that is one hundred twenty (120) days after the Third Amendment Effective
Date (provided that to the extent that Borrower is diligently pursuing same,
Collateral Agent may, in its discretion, extend such one hundred twenty
(120) day period to up to one hundred eighty (180) days after the Third
Amendment Effective Date) unless Borrower shall have complied with
Section 6.14(d) with respect to such Property.

(e) Section 1.01 is hereby amended to delete the definition of “Borrowing Base
Availability” in its entirety and replace such definition with the following:

“Borrowing Base Availability” means, as of any date, (a) the Borrowing Base
minus (b) the sum of (without duplication) (i) all Senior Unsecured Debt (other
than under the Revolving Credit Agreement), and (ii) the “Indebtedness” under
this Agreement.

 

5



--------------------------------------------------------------------------------

(f) Section 1.01 is hereby amended to delete clause (b) of the definition of
“Change of Control” in its entirety and replace such clause with the following:

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, (iii) who were named in the Proposed Slate, or (iv) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i), (ii), and (iii) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of clause (ii) , clause (iii),
and clause (iv) any individual whose initial nomination for, or assumption of
office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or

(g) Section 1.01 is hereby amended to delete the definition of “Customary
Permitted Liens” in its entirety and replace such definition with the following:

“Customary Permitted Liens” means the Liens permitted hereunder pursuant to
Sections 7.02(a), (b), (c), (e), (f), (g), (h), (j), (o), (p), (q), (r), and
(s).

(h) Section 1.01 is hereby amended to delete the definition of “Excluded
Subsidiaries” in its entirety and replace such definition with the following:

“Excluded Subsidiaries” means (a) the Subsidiaries set forth on Schedule 5.13 as
of the Closing Date, (b) any Captive Insurance Company, (c) Financial Resources
Group, Inc.; (d) WCI Towers Northeast USA, Inc., and (e) any other Subsidiary
designated from time to time by Borrower that has Indebtedness otherwise
permitted hereunder to the extent that such Indebtedness does not permit such
Subsidiary to be a Guarantor.

(i) Section 1.01 is hereby amended to delete the definition of “Permitted
Subordinated Debt Payments” in its entirety and replace such definition with the
following:

“Permitted Subordinated Debt Payments” means regularly scheduled payments and
mandatory redemptions with respect to Borrower’s 4% Contingent Convertible
Subordinated Notes due 2023, so long as no Default or Event of Default exists
and such payments would not cause a Default or Event of Default to occur.

(j) Section 2.03 is hereby amended to add a new Section 2.03(c) as follows:

(c) Borrower shall make principal payments to the Administrative Agent for the
benefit of the Lenders in an amount sufficient to cause the outstanding
principal balance of the Loans to be at or below the following levels by the
following dates: (i) the Third Amendment Effective Date: $262,500,000;
(ii) July 1, 2008: $225,000,000.

 

6



--------------------------------------------------------------------------------

(k) Section 6.12 is hereby deleted in its entirety and replaced with the
following:

6.12 Additional Guarantors; Additional Collateral.

(a) Notify Administrative Agent at the time that any Person becomes a
Subsidiary, unless such Subsidiary is an Excluded Subsidiary, and promptly
thereafter (and in any event within sixty (60) days or such longer period as is
reasonably acceptable to Administrative Agent), cause such Subsidiary, unless
such Subsidiary is an Excluded Subsidiary, to become a Guarantor, by executing
and delivering to Administrative Agent a counterpart of the Unconditional
Guaranty or such other document as Administrative Agent shall deem appropriate
for such purpose, together with Security Documents covering the collateral
described in Section 6.14(a) and all Properties (other than Excluded Properties)
owned by such Subsidiary that are included in the Borrowing Base and the other
documents described in Section 6.14(c) and (d) requested by Collateral Agent
with respect to such Properties, all in form, content and scope reasonably
satisfactory to Administrative Agent.

(b) Notify Administrative Agent at the time that any member of the Consolidated
Group acquires any Property (other than an Excluded Property) that is included
in the Borrowing Base and promptly thereafter (and in any event within sixty
(60) days or such longer period as is reasonably acceptable to Administrative
Agent), cause such member of the Consolidated Group to execute and deliver to
Collateral Agent Mortgages covering such Property and the other documents
described in Section 6.14(c) and (d) requested by Collateral Agent with respect
to such Property.

(l) Section 6.14 is hereby deleted in its entirety and replaced with the
following:

6.14 Collateral.

(a) Personal Property Security Documents. Within thirty (30) days after the
Second Amendment Effective Date, Borrower and each of its Subsidiaries (other
than Subsidiaries approved by Administrative Agent that are not wholly-owned,
directly or indirectly, by Borrower) (each, a “Grantor”) shall (i) execute and
deliver one or more pledge and security agreements pursuant to which each of
them grants to Bank of America, N.A., as Collateral Agent for the Lenders and
for the lenders that are party to the Revolving Credit Agreement (the
“Collateral Agent”), subject to the occurrence of a Trigger Event (as defined
below), a Lien in and to substantially all its non-real estate assets
(collectively, the “Security Agreements”), which Lien shall, upon perfection in
accordance with paragraph (b) of this Section 6.14, be prior to all other Liens
on such assets (other than Customary Permitted Liens) and (ii) execute and
deliver all instruments and documents (other than Uniform Commercial Code
(“UCC”) financing statements) necessary for Collateral Agent to perfect such
grant of a Lien upon the occurrence of a Trigger Event to the extent that such
Lien may be perfected by filing or possession (or, in the case of a Grantor’s
principal deposit accounts, by control) under the UCC (collectively, together
with the Security Agreements, the Mortgages, and all other mortgages, deed of
trusts, collateral assignments, pledge agreements, or other

 

7



--------------------------------------------------------------------------------

agreements, instruments, or documents delivered to Collateral Agent pursuant to
this Agreement that create or purport to create a Lien in favor of Collateral
Agent, for the benefit of the Lenders and the lenders that are party to the
Revolving Credit Agreement, the “Security Documents”), together with such
officers’ certificates, resolutions, and opinions of counsel as Administrative
Agent shall reasonably request. The Security Documents shall be in form and
substance reasonably acceptable to Collateral Agent and Administrative Agent.

(b) Effectiveness of Personal Property Security Documents. The Security
Documents shall contain terms that provide that they shall not become effective,
unless during the Modification Period, (i) a Default or Event of Default occurs
and is continuing as a result of Borrower’s failure to perform or observe any of
Sections 7.13, 7.14, 7.15, 7.16, or 7.17, and (ii) Borrower’s Liquidity does not
exceed $150,000,000 (in each case as reflected on the most recent Compliance
Certificate delivered pursuant to Section 6.02(b)) (a “Trigger Event”).
Thereupon, the grant of the Lien under the Security Documents shall become
effective without any further action on the part of any Grantor, and Collateral
Agent shall be authorized to file UCC financing statements, obtain full
execution of any account control agreements, file any other Security Documents
with appropriate Governmental Authorities and undertake any other actions as may
be necessary in order to perfect the Lien granted under the Security Agreements,
all of which shall be at Borrower’s sole cost and expense. In connection with
the perfection of such Lien, Collateral Agent may obtain, at Borrower’s sole
cost and expense, such lien searches as Collateral Agent deems necessary to
confirm the priority of such Lien. The granting of such Lien pursuant to the
Security Agreements shall not otherwise cure or constitute a waiver of any
Default or Event of Default hereunder.

(c) Mortgages. As soon as possible and in any event within sixty (60) days after
the Third Amendment Effective Date, Borrower and each other Grantor shall
execute and deliver to Collateral Agent mortgages (together with the Assignments
of Leases and Rents referred to therein and each other mortgage delivered
pursuant to Section 6.12, the “Mortgages”) which grant to Collateral Agent a
Lien in and to substantially all of its Properties (other than Excluded
Properties) which are included in the Borrowing Base, which Lien shall, upon
perfection in accordance with clauses (i), (ii) and (iii) below, be prior to all
other Liens on such assets (other than Customary Permitted Liens and Liens
approved by Collateral Agent), together with:

(i) evidence that counterparts of such Mortgages have been filed in the offices
that Collateral Agent may reasonably deem necessary or desirable in order to
create a valid Lien on the property described therein in favor of Collateral
Agent;

(ii) Financing Statements in form appropriate for filing under the Uniform
Commercial Code in all applicable jurisdictions that Collateral Agent reasonably
deems necessary, covering the collateral described in the Mortgages; and

(iii) evidence that all other action that Collateral Agent may reasonably deem
necessary or desirable in order to create valid first and subsisting Liens on
the Mortgaged Properties has been taken;

 

8



--------------------------------------------------------------------------------

provided that, to the extent that Borrower is diligently pursuing same,
Collateral Agent may, in its discretion, extend such sixty (60) day period to up
to one hundred twenty (120) days after the Third Amendment Effective Date.

(d) Additional Mortgage Documents. As soon as possible and in any event within
one hundred twenty (120) days after the Third Amendment Effective Date, Borrower
and each other Grantor shall:

(i) execute and deliver to Collateral Agent all further instruments and
documents, including, without limitation, all certificates and instruments, all
certified surveys, and appraisals, environmental reports, and opinions of
counsel as Collateral Agent may reasonably request, and shall take all further
action that may be reasonably necessary or desirable, or that Collateral Agent
may reasonably request, to perfect, and protect Liens in favor of Collateral
Agent in the Mortgaged Properties;

(ii) if requested by Collateral Agent, cause to be delivered to Collateral Agent
one or more ALTA title insurance policies, issued by a title insurer reasonably
acceptable to Collateral Agent in amounts reasonably acceptable to Collateral
Agent, on a coinsurance and/or reinsurance basis if and as reasonably required
by Collateral Agent, insuring that the Mortgages constitute valid Liens covering
the Mortgaged Properties and all improvements thereon, having the priority
required by Collateral Agent and subject only to those exceptions and
encumbrances (regardless of rank or priority) that Collateral Agent approves, in
a form reasonably acceptable to Collateral Agent, and otherwise reasonably
satisfactory to Collateral Agent; and

(iii) if requested by Administrative Agent, cause to be delivered to Collateral
Agent an environmental assessment report, in form and substance reasonably
satisfactory to Collateral Agent from an environmental consulting firm
reasonably acceptable to Collateral Agent, which report shall identify existing
and potential environmental concerns and shall quantify related costs and
liabilities, associated with the Mortgaged Properties, and Collateral Agent
shall be reasonably satisfied with the nature and amount of any such matters and
with Borrower’s plans with respect thereto;

provided that, to the extent that Borrower is diligently pursuing same,
Collateral Agent may, in its discretion, extend such one-hundred-twenty
(120) day period to up to one hundred eighty (180) days after the Third
Amendment Effective Date.

(e) Appraisal Requirement. Promptly following the Third Amendment Effective
Date, Administrative Agent will be entitled to obtain, at Borrower’s expense, an
Acceptable Appraisal for each Property (or any portion thereof) included in the
Borrowing Base. Thereafter, Administrative Agent will be entitled to obtain, and
at the request of Required Lenders shall obtain, at Borrower’s expense a new
Acceptable Appraisal of each Property (or any portion thereof) included in the
Borrowing Base, but not more than once every twelve (12) months during the term
of this Agreement; provided that, in addition to the foregoing, Administrative
Agent will be entitled to

 

9



--------------------------------------------------------------------------------

obtain, at Borrower’s expense, additional Acceptable Appraisals of any such
Property (or any portion thereof) if (i) an Event of Default exists, or (ii) an
appraisal is required under applicable Law.

(f) Further Assurances. Borrower hereby agrees to execute and deliver, and to
cause each other Grantor to execute and deliver, such other agreements,
documents, assignments, statements or instruments as Collateral Agent may from
time to time reasonably request to evidence, perfect or otherwise implement the
Lien created by the Security Documents and subject to the terms hereof. All of
the foregoing shall be reasonably satisfactory in form and substance to
Collateral Agent. Borrower hereby irrevocably constitutes and appoints
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the name of Borrower or in its own name, to take any and
all actions and to execute any and all documents and instruments which
Collateral Agent at any time and from time to time deems necessary or desirable
to accomplish the purposes of this Section 6.14.

(g) Collateral Releases. Borrower may request in writing that Collateral Agent
release its Lien on Mortgaged Properties or any portion thereof that Borrower or
the applicable Grantor has entered into a Housing Purchase Contract to sell such
Mortgaged Properties in the ordinary course of business, which provides a
closing date that is within thirty (30) days of the requested release. In the
event that Collateral Agent receives such request in accordance herewith, then
Collateral Agent shall, so long as no Event of Default exists or would result
therefrom, release its Lien on such Mortgaged Properties on the date of closing
of the sale of such Mortgaged Properties. Upon the release of Collateral Agent’s
Liens on any portion of the Mortgaged Properties, such portion of the Mortgaged
Properties shall no longer be included in the calculation of the Borrowing Base.

(h) Appointment. Bank of America, N.A. is hereby appointed to act as Collateral
Agent under the Security Documents, Administrative Agent is hereby authorized to
enter into any intercreditor agreements (the “Intercreditor Agreement”) with
Bank of America, N.A. as Collateral Agent and as administrative agent under the
Revolving Credit Agreement, and Collateral Agent is hereby authorized to take
such actions on its behalf and to exercise such powers as are delegated to
Collateral Agent by the terms of the Security Documents and the Intercreditor
Agreement, if any, together with such actions and powers as are reasonably
incidental thereto, in all cases subject to the terms of the Security Documents
and any Intercreditor Agreement. Administrative Agent is hereby authorized to
execute and deliver the Security Documents and any Intercreditor Agreement on
behalf of the Lenders.

(i) Costs. Borrower shall pay all reasonable fees and expenses associated with
any of the actions taken under this Section 6.14, including, without limitation,
(i) all reasonable fees and charges any appraisal, re-appraisal, and survey
costs, (ii) title insurance charges and premiums, (iii) title search or
examination costs, including abstracts, abstractors’ certificates and uniform
commercial code searches, (iv) judgment and tax lien searches for each Grantor,
(v) reasonable fees and costs of environmental investigations site assessments
and remediations, (vi) recordation taxes, documentary taxes, transfer taxes and
mortgage taxes, and (vii) filing and recording fees.

 

10



--------------------------------------------------------------------------------

(m) Section 7.01 is hereby deleted in its entirety and replaced with the
following:

7.01 Permitted Indebtedness. Incur or permit to exist or remain outstanding any
Indebtedness; provided, however, that the Consolidated Group may incur or permit
to exist or remain outstanding:

(a) Tower Construction Loans, subject to the requirements of Section 8.03;

(b) non-recourse purchase money Indebtedness, subject to the restrictions set
forth in Section 7.02(l);

(c) Indebtedness assumed in connection with the acquisition of an asset or
Indebtedness of a Person, in either case, existing at the time such asset or
Person is acquired by, or merged or consolidated with or into, any member of the
Consolidated Group (and refinancings, refundings, renewals, extensions, and
replacements of such Indebtedness that do not increase the outstanding principal
amount thereof at the time of such refinancing, refunding, renewal, extension,
or replacement), so long as (i) such Indebtedness was not incurred in
contemplation of such acquisition, merger, or consolidation, and (ii) no Default
or Event of Default then exists or arises as a result thereof;]

(d) [Reserved.]

(e) Indebtedness in respect of Swap Contracts;

(f) existing Indebtedness described in Schedule 7.01, and refinancings,
refunding, renewals, extensions, and replacements of such Indebtedness that do
not increase the outstanding principal amount thereof at the time of such
refinancing, refunding, renewal, extension, or replacement;

(g) Guarantees of Indebtedness of any member of the Consolidated Group permitted
by clauses (a), (c), and (e) of this Section 7.01; and

(h) Indebtedness with respect to CDD Obligations.

Without limiting the foregoing, Borrower shall not, nor shall it permit any
member of the Consolidated Group to, directly or indirectly incur or permit to
exist or remain outstanding any Senior Unsecured Debt. The provisions of the
foregoing sentence are not intended to restrict the Consolidated Group from
incurring or permitting to exist or remain outstanding purchase money
Indebtedness permitted by Section 7.01 (b).

(n) Section 7.02 is hereby deleted in its entirety and replaced with the
following:

7.02 Permitted Liens. Create or permit to exist any Lien on any of its property
except for the following by a member of the Consolidated Group (the “Permitted
Liens”):

(a) Liens and other encumbrances arising from attachments or similar
proceedings, pending litigation, judgments or taxes or assessments or government
charges in any such event

 

11



--------------------------------------------------------------------------------

whose validity or amount is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established and are
maintained in accordance with GAAP, or taxes and assessments which are not due
and delinquent;

(b) Liens of carriers, warehousemen, mechanics and materialmen and other like
Liens and Liens imposed by law, arising in the ordinary course of business, for
amounts not yet due or which are being contested in good faith by appropriate
proceedings and as to which adequate reserves or other appropriate provisions
are being maintained in accordance with GAAP;

(c) pledges or deposits made in connection with workmen’s compensation, employee
benefit plans, unemployment or other insurance, old age pensions, or other
Social Security benefits;

(d) the Permitted Mortgages;

(e) equipment leases or other operating leases in the ordinary course of
business;

(f) impact Liens required by applicable Governmental Authorities;

(g) Liens with respect to CDD Obligations;

(h) easements and restrictions of record customary in any of the Core
Businesses;

(i) restrictions and easements in connection with an acquisition permitted under
Section 7.05 as to a member of the Consolidated Group;

(j) Liens in favor of Administrative Agent, the Lenders or Collateral Agent
under or pursuant to this Agreement;

(k) Liens securing Indebtedness permitted under Section 7.01(a);

(l) Liens securing Indebtedness permitted under Section 7.01(b); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, and (ii) the Indebtedness secured thereby does
not exceed one hundred percent (100%) of cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

(m) Liens securing Indebtedness permitted under Section 7.01(c); provided that
such Liens exist at the time the relevant asset or Person is acquired by, or
merged or consolidated with, the applicable member of the Consolidated Group;

(n) Liens with respect to the Indebtedness allowed under Sections 7.01(e), and
(f);

(o) contractual or statutory Liens of landlords and Liens of suppliers
(including sellers of goods) and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business;

 

12



--------------------------------------------------------------------------------

(p) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions whether arising by contract or operation of
law, incurred in the ordinary course of business so long as such deposits are
not intended to be collateral for any obligations;

(q) Liens arising from precautionary UCC financing statements regarding
operating leases;

(r) Liens encumbering customary initial deposits, and similar Liens attaching to
commodity trading accounts or other brokerage accounts, in each case, incurred
in the ordinary course of business; and

(s) Liens which arise under Article 4 of the UCC on items in collection and
documents and proceeds related thereto.

Without limiting the foregoing, Borrower shall not, nor shall it permit any
member of the Consolidated Group to, directly or indirectly (a) create or permit
to exist any Lien on any assets or property of any member of the Consolidated
Group to secure any Senior Unsecured Debt (other than the Obligations), or
(b) create or permit to exist any Lien on any assets or property of any member
of the Consolidated Group to secure any Indebtedness then not securing such
Indebtedness. The provisions of the foregoing sentence are not intended to
restrict the Consolidated Group from incurring or permitting to exist Liens
permitted by Section 7.02(l).

(o) Section 7.04 is hereby amended to add the following as Section 7.04(c):

(c) Without the prior written consent of Majority Lenders, sell, transfer,
license, lease, or otherwise dispose (including any sale and leaseback
transaction) of any property or other assets (other than sales of assets in
ordinary course of business) having a book value in excess of $100,000,000 or
for aggregate consideration in excess of $100,000,000.

(p) Section 7.07(c) is hereby deleted in its entirety and replaced with the
following:

(c) Notwithstanding anything to the contrary contained herein, Borrower shall
not, nor shall it permit any member of the Consolidated Group to, directly or
indirectly repay, prepay, purchase, redeem or otherwise acquire any Subordinated
Indebtedness (other than Permitted Subordinated Debt Payments).

(q) Section 7.09 is hereby deleted in its entirety and replaced with the
following:

7.09 Permitted Distributions. Make any Distributions; provided that (a) Borrower
and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the common stock or other common equity
interests of such Person, and (b) each Subsidiary may declare and make dividend
payments or other distributions to Borrower to permit Borrower to pay any taxes
that are due and payable by Borrower and Subsidiaries as part of a Consolidated
Group; provided, further, that if no Default or Event of Default has occurred
and is continuing or would occur and be continuing as a result thereof, Borrower
may redeem or exchange, in whole or in part, any capital stock of Borrower for
shares of another class of capital stock of Borrower or rights to acquire shares
of such other class of capital stock; provided that such other class

 

13



--------------------------------------------------------------------------------

of capital stock contains terms and provisions (taken as a whole, and taking
into account the relative amounts of the shares of each class of capital stock
involved in such redemption of exchange) that are at least as advantageous to
Lenders as those contained in the capital stock redeemed or exchanged therefore.

(r) Section 7.15 is hereby deleted in its entirety and replaced with the
following:

7.15 Leverage Ratio. Permit the Leverage Ratio determined as of the end of any
fiscal quarter of Borrower during the following periods to be greater than
(a) 2.15 to 1.0 from June 30, 2007 through December 31, 2007, and (b) 1.75 to
1.0 thereafter.

(s) Section 7.16 is hereby deleted in its entirety and replaced with the
following:

7.16 EBITDA to Fixed Charges. Permit the ratio of EBITDA to Fixed Charges to be
less than (a) .50 to 1.0 as of June 30, 2007, September 30, 2007, December 31,
2007, March 31, 2008, June 30, 2008, September 30, 2008, and December 31, 2008,
(b) 1.0 to 1.0 as of March 31, 2009, (c) 1.25 to 1.0 as of June 30, 2009,
(d) 1.50 to 1.0 as of September 30, 2009, (e) 1.75 to 1.0 as of December 31,
2009, and (f) 2.0 to 1.0 as of the last day of any fiscal quarter of Borrower
thereafter. Compliance with this covenant shall be calculated on a rolling four
(4) quarter basis and shall be tested as of the last day of each fiscal quarter
of Borrower.

(t) Section 7.17 is hereby deleted in its entirety and replaced with the
following:

7.17 Unsold Units in Production. Permit, at any time during which Borrower does
not have an Investment Grade Rating, the number of Unsold Units financed under
this Agreement (other than Permitted Unsold Units) as of the end of any fiscal
quarter of Borrower during the following periods to exceed (a) from the First
Amendment Effective Date through December 31, 2008, fifty percent (50%) of the
aggregate number of closed sales of Units for the immediately preceding four
(4) fiscal quarters of Borrower, and (b) thereafter, thirty-five percent
(35%) of the aggregate number of closed sales of Units for the immediately
preceding four (4) fiscal quarters of Borrower.

(u) Section 7.19 is hereby deleted in its entirety.

(v) Section 8.01 is hereby deleted in its entirety and replaced with the
following:

8.01 Borrowing Base Representations and Covenants.

So long as any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, at any time while Borrower does not have an Investment Grade
Rating, Borrower shall, and cause each member of the Consolidated Group to,
represent, warrant and covenant that the Loan Parties are the owners of all
assets (other than with respect to Eligible Joint Ventures) the value of which
is to be included in the Borrowing Base, including, without limitation,
Unrestricted Cash, Tower Construction Projects, Developable Land, Units, Tower
Units, Finished Land Inventory, Eligible Joint Ventures, Eligible Excluded
Subsidiaries and the Amenities, and shall neither create nor suffer to exist any
Lien (other than Customary Permitted Liens) thereon.

 

14



--------------------------------------------------------------------------------

For the purpose of computing the Borrowing Base, Borrower shall furnish to
Administrative Agent information with such specificity as Administrative Agent
shall from time to time require (a) in the form of Exhibit D (the “Borrowing
Base Report”) a certificate signed by a Responsible Officer of Borrower showing
the calculations of the Borrowing Base (together with all documentation used in
making the calculations), and (b) cost to complete with respect to all Tower
Construction Projects. Such Borrowing Base Report and other information shall be
provided to Administrative Agent (i) quarterly within forty-five (45) days of
the last day of the immediately preceding fiscal quarter, (ii) within thirty
(30) days after Collateral Agent has released its Liens in one or more Mortgaged
Properties (or portions thereof) pursuant to Section 6.14(g) in connection with
any individual sale that had the effect of removing in excess of $50,000,000 in
value from the Borrowing Base (provided that such Borrowing Base Report will be
prepared as of the last day of the most recently ended calendar month giving pro
forma effect to such sale), and (iii) within forty-five (45) days after any
request by Administrative Agent.

(w) Exhibit B is hereby deleted in its entirety and replaced with Exhibit B
attached hereto.

2. Waiver; Release.

(a) Change of Control Waiver. Borrower has notified Administrative Agent that
intends to change the composition of the Board of Directors of Borrower on or
before September 15, 2007. It is proposed that these changes will result in
(i) a decrease in the size of the Board of Directors from ten directors to nine
directors, and (ii) the existing directors nominating (A) three (3) members from
Borrower’s existing board, (B) three (3) members designated by Carl Icahn and
certain of his affiliates (the “Icahn Group”), and (C) three (3) members
comprised of any independent director(s) mutually agreed upon by Borrower’s
existing board and the Icahn Group or any member designated by the other large
existing shareholders (other than the Icahn Group) (the “Subject Board
Changes”). As a result, Borrower is requesting that Required Lenders waive any
Default or Event of Default arising as a result of the Subject Board Changes
under clause (b) of the definition of “Change of Control” (“Subject CIC
Default”). By execution of this Agreement, each Lender that is a party hereto
hereby waives the Subject CIC Default subject to the terms and conditions set
forth herein and to the extent the Subject Board Changes occur in the order and
manner as set forth in this Section 2(a).

(b) Administrative Agent hereby agrees that on and as of the Third Amendment
Effective Date, the obligations of WCI Towers Northeast USA, Inc. under the
Unconditional Guaranty are hereby released.

(c) Limitation. The waiver hereby granted by Lenders in this Section 2 does not
(i) constitute a waiver or modification of any other terms or provisions set
forth in the Term Loan Agreement or any other Loan Document and shall not impair
any right that Administrative Agent or any Lender may now or hereafter have
under or in connection with the Term Loan Agreement or any other Loan Document,
(ii) impair Administrative Agent’s or any Lender’s rights to insist upon strict
compliance with the Term Loan Agreement, as amended or otherwise modified
hereby, or the other Loan Documents, and (iii) extend to any other Loan
Document. The release in Section 2(b) is expressly limited to WCI Towers
Northeast USA, Inc. and is not intended to be, and shall not be construed as, a
release of any of the obligations of Borrower or any Guarantors under the Loan
Documents, and the Unconditional Guaranty remains in full force and effect with
respect to all other Guarantors.

 

15



--------------------------------------------------------------------------------

3. Effectiveness of Security Documents. Borrower and each other Grantor agree
that, notwithstanding the terms of Section 6.14(b) of the Term Loan Agreement,
the Security Agreements, or the other Security Documents, a Trigger Event shall
be deemed to have occurred as of the Third Amendment Effective Date and the
Trigger Date shall be deemed to be the Third Amendment Effective Date. On the
Third Amendment Effective Date, the grant of the Liens under the Security
Documents shall become effective without any further action on the part of any
Grantor, and Collateral Agent shall be authorized to take such actions set forth
in Section 6.14(b).

4. Amendments to Credit Agreement and Other Loan Documents.

(a) All references in the Loan Documents to the Term Loan Agreement shall
henceforth include references to the Term Loan Agreement as modified and amended
by this Agreement, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.

(b) Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.

5. Ratifications. Borrower (a) ratifies and confirms all provisions of the Loan
Documents as amended by this Agreement, (b) ratifies and confirms that all
guaranties and assurances, granted, conveyed, or assigned to Administrative
Agent and Lenders under the Loan Documents are not released, reduced, or
otherwise adversely affected by this Agreement and continue to guarantee and
assure full payment and performance of the present and future Obligations, and
(c) agrees to perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record such additional documents and certificates as
Administrative Agent or Lenders may reasonably request in order to create,
preserve and protect those guaranties and assurances.

6. Representations. Borrower represents and warrants to Lenders that as of the
date of this Agreement: (a) this Agreement has been duly authorized, executed,
and delivered by each Loan Party; (b) no action of, or filing with, any
Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance by any Loan Party of
this Agreement; (c) the Loan Documents, as amended by this Agreement, are valid
and binding upon each Loan Party that is a party thereto and are enforceable
against each Loan Party in accordance with their respective terms, except as
limited by Debtor Relief Laws and general principles of equity; (d) the
execution, delivery, and performance of this Agreement does not require the
consent of any other Person that has not been obtained and do not and will not
constitute a violation in any material respect of any Laws, orders of any
Governmental Authority, or material agreements to which any Loan Party is a
party or by which any Loan Party is bound; (e) all representations and
warranties in the Loan Documents are true and correct in all material respects
on and as of the date of this Agreement, except to the extent that (i) any of
them speak to a different specific date (in which case such representations and
warranties are true and correct in all material respects as of such specific
date), or (ii) the facts on which any of them were based have been changed by
transactions contemplated or permitted by the Term Loan Agreement; and (f) after
giving effect to this Agreement, no Default or Event of Default exists.

7. Conditions. This Agreement shall become effective on the date in which the
following conditions precedent have been satisfied or waived:

(a) this Agreement shall have been executed by each Loan Party, Administrative
Agent, and Required Lenders;

 

16



--------------------------------------------------------------------------------

(b) the representations and warranties in this Agreement shall be true and
correct in all material respects on and as of the date of this Agreement, except
to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;

(c) after giving effect to this Agreement, no Default or Event of Default shall
exist;

(d) Administrative Agent shall have received a true and correct copy of the
Resolutions of Borrower that authorize the execution, delivery, and performance
of this Agreement and the other documents executed in connection herewith;

(e) Borrower shall have provided evidence reasonably satisfactory to
Administrative Agent that, simultaneously with the effectiveness of this
Agreement, the provisions of the Tower Construction Loan Agreements and the
Revolving Credit Agreement will have been amended or waived to the extent
necessary to correspond to the amendments and waivers with respect to Change in
Control set forth in this Agreement;

(f) the Subject Board Changes do not result in a “change in control” or similar
event under any agreement evidencing or governing any Indebtedness of the
Consolidated Group that has not been waived in writing by all applicable
parties; and

(g) Administrative Agent shall have received, for the benefit of each Lender
executing and delivering this Agreement to counsel to Administrative Agent by
12:00 noon (New York time) on Friday, August 17, 2007, an amendment fee equal to
the product of (a) the amount of such Lender’s Loan on the effective date of,
and after giving effect to, this Agreement, times (b) 0.35%, and all other fees
and expenses payable to Administrative Agent in connection with this Agreement.

8. Continued Effect. Except to the extent amended hereby or by any documents
executed in connection herewith, all terms, provisions, and conditions of the
Term Loan Agreement and the other Loan Documents, and all documents executed in
connection therewith, shall continue in full force and effect and shall remain
enforceable and binding in accordance with their respective terms.

9. Miscellaneous. Unless stated otherwise (a) the singular number includes the
plural and vice versa and words of any gender include each other gender, in each
case, as appropriate, (b) headings and captions may not be construed in
interpreting provisions, (c) this Agreement shall be construed — and its
performance enforced — under New York law, (d) if any part of this Agreement is
for any reason found to be unenforceable, all other portions of it nevertheless
remain enforceable, (e) this Agreement is a “Loan Document” as defined in the
Term Loan Agreement, and (f) this Agreement may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document. Delivery of an executed counterpart of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

10. Parties. This Agreement binds and inures for the benefit of each of the
parties hereto and their respective successors and permitted assigns.

 

17



--------------------------------------------------------------------------------

11. RELEASE. EACH OF THE LOAN PARTIES HEREBY ACKNOWLEDGES THAT THE OBLIGATIONS
ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION, SETOFF,
COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES
OF ANY KIND OR NATURE FROM ANY CREDIT PARTY. THE LOAN PARTIES HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE EACH CREDIT PARTY AND ITS
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AGREEMENT IS EXECUTED, WHICH THE LOAN PARTIES MAY NOW OR HEREAFTER
HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS AGREEMENT.

12. ENTIRETIES. THE TERM LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED
OR OTHERWISE MODIFIED BY THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES ABOUT THE SUBJECT MATTER OF THE TERM LOAN AGREEMENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WCI COMMUNITIES, INC., as Borrower By:  

 

  Ernest J. Scheidemann   Vice President and Treasurer

 

SIGNATURE PAGE TO THIRD AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, and as a Lender

By:

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO THIRD AMENDMENT TO TERM LOAN AGREEMENT BETWEEN

WCI COMMUNITIES, INC.,

KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT,

AND THE LENDERS DEFINED THEREIN